Fearing, J.
¶46 (dissenting) — In parental termination cases, the State of Washington inevitably advances the proposition that the best interest of the child is the court’s primary concern. The State also routinely repeats a corollary mantra that, when the interest of the parent and the child conflict, the child’s interests prevail. Unfortunately, the State’s dogma ignores the principle that the paramount goal of child welfare legislation is to reunite the child with his or her legal parents, if reasonably possible. In re Dependency of K.N.J., 171 Wn.2d 568, 577, 257 P.3d 522 (2011). Sometimes reuniting the parent and child is reasonably possible despite reunification harming the child’s best interests. The State’s creed also ignores the constitutional principle that a child holds a right to the companionship and support of a parent. An adult has a corresponding constitu*133tional right to the care, custody, and control of her child unless proved unfit as a parent. Many of our state’s citizens deem these birthrights to be foreordained by God.
¶47 The State of Washington must not become an authoritarian nation or a platonic utopia wherein the government may remove a child from a birth parent and deliver the child to other parents to permanently raise because the birth parent is not the choicest of parents and the child is better served by other parents. The State’s action in this unique case involves such a removal.
¶48 This case’s circumstances are rare. The State impliedly concedes and the trial court found that H.O. is fit to parent her one-year-old daughter. Nevertheless, the State argued and the trial court agreed that H.O.’s rights to a two-year-old child should be terminated because of a lack of bonding. H.O. should not lose her parental rights since an absence of bonding is not a statutory ground for termination, termination on this basis violates H.O.’s constitutional rights, and ending parental claims for want of bonding lacks a firm foundation in science and psychology. Therefore, I respectfully dissent from the termination of H.O.’s parental rights.
¶49 My dissent also springs from frustration resulting from vacuous standards found in parental termination law, despite the grave consequences of termination proceedings. Parental termination can be likened to the death penalty. The parent is no more.
FACTS
¶50 The following recitation of facts provides a chronological outline of important events in the life of B.P. The recitation then reviews testimony of the termination trial’s eleven witnesses.
*134Chronology
July 8, 2011
H.O. gave birth to B.P. The hospital placed a hold on B.P. at birth due to her withdrawal from methamphetamine, which H.O. used while pregnant.
July 13, 2011
The State of Washington Department of Social and Health Services (DSHS) removed B.P. from H.O.’s care and filed a dependency petition.
August 10, 2011
H.O. entered Isabella House’s inpatient treatment chemical dependency program.
August 26, 2011
The trial court entered an order of dependency for B.P.
September 27, 2011
B.P. returned to H.O.’s care, and the two resided at Isabella House.
February 12, 2012
H.O. graduated from Isabella House inpatient program. H.O. moved with B.P. to Isabella House’s transition home.
May 2012
H.O. began methamphetamine use again.
June 2012
Isabella House’s transition home expelled H.O.
June 27, 2012
The trial court entered an order removing B.P. from H.O.
July 3, 2012
H.O. voluntarily returned B.P. to DSHS. B.P. first went to foster care with a stranger. H.O. irregularly visited B.P.
October 31, 2012
DSHS suspended visitation between B.P. and H.O.
*135November 2012
DSHS placed B.P. in foster care with relatives.
May 7, 2013
H.O. used methamphetamine for the last time.
May 9, 2013
A pregnant H.O. returned for the second time to Isabella House. H.O. has been sober since.
June 18, 2013
H.O. gave birth to B.P.’s sister, A. A. has always lived in the care and custody of H.O., including when H.O. resided at Isabella House.
August 14, 2013
Visits between H.O. and B.P. resumed. Social worker Lori Eastep supervised the visits.
November 8, 2013
Carol Thomas, a child therapist, performed a parent-child evaluation of H.O. and B.P. at the request of DSHS. Thomas recommended increased contact between H.O. and B.P.
December 3, 2013
H.O. graduated again from Isabella House.
December 4, 2013
H.O., with A., moved to Hearth House. H.O. and A. continued to visit with B.P. until trial.
January 1, 2014
H.O. and A. moved to St. Margaret’s Shelter.
February 10, 2014
Parental termination trial began.
Witnesses

Carla Paullin

¶51 Trial witness Carla Paullin holds a master’s degree in psychology. She is a licensed mental health and chemical dependency counselor. She has a contract with DSHS, and, at H.O.’s social worker’s request, she provided individual mental health counseling to H.O. at Isabella House begin*136ning on October 3, 2011. H.O. regularly attended counseling with Paullin. According to Paullin, H.O. was highly motivated in treatment. Paullin assisted H.O. with emotional problems arising from H.O.’s relationship with her mother. H.O.’s mother encountered mental health problems and drug use that interfered in her care for H.O. According to Paullin, H.O. wishes to parent better than her mother did. Paullin last saw H.O. on July 3, 2012.

Marcey Monohan

¶52 Witness Marcey Monohan obtained a bachelor of science degree in psychology and a master of social work. She works for DSHS’ Division of Children and Family Services. On February 16, 2012, DSHS assigned her to monitor B.P.’s case. B.P. then lived with her mother at Isabella House’s transition home. Upon A.’s birth, DSHS assigned Monohan as the social worker for A.’s case.
¶53 Marcey Monohan worries about H.O. parenting B.P. because of H.O.’s past substance abuse and missing contact for months with B.P. According to Monohan, H.O. needs 18 months of sobriety and needs to understand the harm she caused B.P. before the mother and daughter are reunited. An attachment between H.O. and B.P. will not occur until forced. Monahan conceded that, in August 2013, DSHS opposed the contact that the trial court ordered.
¶54 According to Marcey Monohan, H.O.’s parenting of A. is different. A. is acclimated to her mother. A. is cute, happy, and expressive. A. smiles, giggles, and coos. She is on target developmentally.
¶55 Marcey Monohan has observed H.O. and A. on a monthly basis. H.O. meets A.’s needs. Monohan has no concerns with H.O. parenting A. as long as H.O. remains sober. Monohan also observed H.O. with B.P. B.P. looks “good” with H.O. Monohan observed H.O. redirecting B.P. when she displayed aggression. DSHS reduced family therapy with therapist Lori Eastep to once a week because of progress in H.O.’s parenting of B.P.

*137
Paige Beerbohm

¶56 Witness Paige Beerbohm worked as the primary counselor for H.O. at New Horizon Care Center at Isabella House, when H.O. returned to the home on May 9, 2013 and through December 2013. She is a licensed chemical dependency professional. According to Beerbohm, H.O. progressed very well in substance abuse recovery. H.O. was positive and inquisitive about treatment and relapse prevention. H.O. also participated in mental health counseling at Isabella House in 2013. During H.O.’s stay at Isabella House in 2013, H.O. had no positive urinalyses. H.O.’s relapse prevention program includes written assignments, collages, identifying triggers and relapse warning signs, recognizing healthy coping skills, and identifying her support network. Her father and grandmother are in her support network. Beerbohm, the expert on chemical dependency, had no opinion as to how long H.O. must be in a structured setting to retain sobriety.
¶57 When H.O. was at Isabella House, Paige Beerbohm recommended to DSHS that H.O. have visits with B.P. DSHS ignored Beerbohm’s recommendation.

Sandra Gormon-Brown

¶58 Sandra Gormon-Brown is a licensed clinical social worker who performs family and individual therapy with Grass Roots Therapy Group. She holds a master’s degree in social work. On July 26, 2013, Marcey Monohan, H.O.’s social worker, referred H.O. to Gormon-Brown for individual therapy. H.O. then had unresolved issues related to trauma as a child. H.O. eagerly sought the therapy. According to Gormon-Brown, H.O. progressed with regard to development of her trauma narrative, although H.O. needed further resolution of the trauma. H.O. needs at least another six months in individual therapy.
¶59 Sandra Gormon-Brown did not know if H.O.’s unresolved mental health issues posed a risk to parenting. *138According to her, many fit parents never resolve issues created by childhood trauma. Sandra Gormon-Brown testified that H.O. holds empathy for others and shows empathy for B.P.
¶60 H.O. worked hard and was highly motivated during mental health therapy with Sandra Gormon-Brown. Gormon-Brown concluded that, as a result of the individual therapy, H.O.’s mental health is reasonably stable. She opined that no mental health issue would prevent B.P. from returning to H.O. At the same time, Gormon-Brown expressed concern about reunification, because she questioned if H.O. can be emotionally available to B.P. GormonBrown was not asked if H.O. was emotionally available to A. Gormon-Brown is available to help form attachment between H.O. and B.P.

Lori Eastep

¶61 Lori Eastep operates Grass Roots Therapy Group, which contracts with DSHS to provide services for family preservation. These services include parental assessments and individual and family therapy. Eastep holds a bachelor of sociology and a master of social work. She is a faculty member at Eastern Washington University and is licensed by the Department of Health as a licensed independent clinical social worker.
¶62 Lori Eastep oversaw therapeutic visits among A., B.P., and H.O. beginning on August 14, 2013 at Isabella House. B.P. was then two years old. H.O. had not seen B.P. for eleven months. In advance of the first visit, H.O. worried about diapers and snacks. During the first visit, B.P. did not recognize her mother, but Eastep did not expect B.P. to realize H.O. was her mother. B.P. was not traumatized by seeing her mother on August 14. She tolerated the first visit well. At the conclusion of the one hour visit, B.P. ran to the social worker because she was eager to leave. Eastep supervised another visit on August 23.
*139¶63 After the initial visits, Lori Eastep recommended no further visitation between H.O. and B.P. if the termination trial proceeded in September 2013. Visits resumed in October 2013 because of a trial delay. Eastep oversaw twenty-two visits. The sessions lasted two hours. They continued until the trial in February 2014. B.P. did not identify H.O. as her primary attachment figure. H.O. understood the challenges resulting from missing contact for months. Nevertheless, according to Eastep, H.O. loves B.P. and views B.P. as her child.
¶64 According to Lori Eastep, an infant forms an attachment at age eleven months. If a child attaches to another person, a change in attachment to the parent does not come without forcing the change. Eastep does not know how long it takes to form an attachment, once an attachment is disrupted. The risks of multiple attachment disruptions include difficult relationships with peers, difficulty at school, difficulty in intimate relationships, and high risk adolescent behaviors. Some children react better to attachment disruptions. Eastep does not know if B.P. is a “resilient” child.
¶65 Near trial, B.P. saw her current foster parents interact with H.O. This observation lessened B.P.’s anxiety and confusion around H.O. Lori Eastep explained attachment disruptions to H.O. H.O. told Eastep that B.P. is her daughter and she has completed the steps needed for reunification.
¶66 During the months that Lori Eastep supervised visits, the relationship between B.P. and H.O. had “moments of improvement.” Report of Proceedings (RP) at 70. H.O. came to visits prepared with toys, activities, and snacks for B.P. She asked Eastep good questions in order to be prepared for visits. H.O. asked Eastep helpful questions concerning B.P.’s behavior.
¶67 During the supervised visits, Lori Eastep assessed B.P.’s relationship with her sister, A. The relationship between A. and B.P. also improved. With A. present at the *140supervised visits, B.P. went to Eastep for assistance because H.O. was busy aiding A. B.P.’s seeking of Eastep for support decreased with time. H.O. did not force hugs or physical contact that B.P. did not wish.
¶68 According to Lori Eastep, H.O.’s relationship with A. is different from the relationship with B.P. H.O. is A.’s primary attachment. H.O. has parented A. since A.’s birth. H.O. was with A. through all of her developmental milestones. H.O. knows A.’s cues and needs. A. is a very healthy, happy little girl.
¶69 Lori Eastep observed that H.O. worked hard to maintain sobriety. H.O. suffered a difficult childhood and is not always attuned to her own needs. Eastep also observed that, with counseling, H.O. improved at expressing her needs. At trial, Eastep could not identify any deficiency that H.O. encountered in parenting. Eastep holds no safety concerns with H.O. caring for B.P. Eastep agreed that returning B.P. to H.O. could be a “very positive thing” for B.P. RP at 98.
¶70 Lori Eastep was reluctant to state that her supervised visits resulted in an “attachment” between B.P. and H.O. Nevertheless, the mother and daughter manifested an emerging emotional connection. If a child already has a secure attachment with one person, the child will not attach to another. For B.P. to attach to H.O., B.P. would need to sever her relationship with her current caregiver.
¶71 The State’s counsel asked Lori Eastep at trial:
Q. In your opinion with your work with [H.O.] and [B.P.], do you see [B.P.] being able to return to her mother’s care in the near future?
A. Well, I don’t think that that’s a yes/no question. I think that [B.P.] needs permanence, and I think that what the Court’s going to decide is that’s either with the relatives or that’s with [H.O.]. And I think either way there’s going to be consequences to that decision.
RP at 84. Eastep also testified:
*141Q. So at this time do you have an opinion about whether termination is in [B.P.’s] best interest?
A. I think permanency is in [B.P.’s] best interest. This may not be the best answer, but I had suggested a guardianship. That’s what I thought was in [B.P.’s] best interest was for [H.O.] to retain her parental rights and be involved with her child, but that [B.P] remain with her current placement because she is attached to them and is doing very well there.
RP at 85.

Carol Thomas

¶72 Carol Thomas is a child therapist and evaluator. She holds a bachelor’s degree in sociology and a master’s degree in childhood family studies and child development. She provides therapy to children who have experienced trauma. She performs parenting assessments. Thomas is a licensed mental health counselor.
¶73 At the request of DSHS, Carol Thomas performed a parent-child assessment of H.O. and B.P. on November 8, 2013. B.P. was then two years and four months old. At the beginning of the assessment, Thomas saw B.P. and H.O. in the waiting room. B.P. sat on the social worker’s lap and clung to her rather than H.O. When the mother and daughter went upstairs, H.O. asked B.P. to come to her. B.P. complied and sat on H.O.’s lap and quickly warmed to H.O. During the three hour evaluation, B.P. made eye contact with her mom. B.P. approached and engaged her mom. She initiated physical contact and play with her mom. B.P. told her mother she wanted her to hold and carry her. She jumped on her mom to play. H.O. expressed affection to B.P., and B.P. accepted the affection. B.P. smiled and laughed throughout the assessment with her mom.
¶74 During the three hour assessment, B.P. went to H.O. or Carol Thomas when hurt or uncomfortable. B.P. received her mother’s comfort and care, but did not use H.O. as her sole source of security. B.P. responded to her mother as a parental authority and complied with H.O.’s directions.
*142¶75 A. attended the parental assessment with Carol Thomas. At first, B.P. kicked A. and grabbed A.’s toys. H.O. told B.P. that she should not hit A. or grab A.’s toys. H.O. redirected B.P, and B.P. complied and cooperated. Later, B.P. became interested in A. During the evaluation, B.P. declared to Thomas: “[T]hat’s [A.].” RP at 116. B.P. watched A. and brought her toys. She competed with A. for her mother’s attention.
¶76 According to Carol Thomas, H.O. managed both children well. During the evaluation, H.O. met both children’s physical and emotional needs in a prompt, consistent, and appropriate manner. H.O. encouraged a relationship between the sisters.
¶77 Carol Thomas observed no “attachment” between B.P. and her mother, H.O. Thomas described the relationship as a “developing . . . social relationship.” RP at 113. Thomas agreed the mother and daughter may sustain an emerging emotional relationship. Thomas knows that B.P. had four placements and three disruptions. B.P. started to attach to a person and then lost the person. According to Thomas, the more disruptions, the more likely the child will not be able to attach. Twelve months is needed to form and consolidate an attachment. Thomas agreed she could assist H.O. and B.P. “reintegrate.” As a result of her assessment, Carol Thomas recommended that DSHS increase contact between B.P. and H.O. with continuing services.

Amanda Clemons

¶78 Amanda Clemons is a licensed mental health therapist with a master’s degree in social work. She specializes in family therapy and attachment services. H.O.’s social worker asked Clemons, in October 2013, to observe B.P. with her aunt and uncle, the current foster parents. Clemons observed that B.P. has a secure attachment with the foster parents. According to Clemons, B.P. needs stability. She worries about B.P. developing an “attachment *143disorder.” According to Clemons, B.P. should not experience another disruption in care. Clemons met H.O. once, but B.P. was not present during the meeting.

Kolleen Seward

¶79 Kolleen Seward holds a bachelor of science in psychology with a minor in alcohol and drug studies. She works for Partners with Families and Children as the supervisor for a chemical dependency program. Partners provides intensive outpatient chemical dependency programs.
¶80 H.O. began an intensive outpatient program with Partners for Families and Children in December 2013. A participant in the program meets three days a week in a group, engages in one to two individual sessions a month, and attends two outside support groups each week. Kolleen Seward testified that H.O. failed to verify participation in outside groups, although she has attended all meetings at Partners. H.O. has done well with individual and group visits at Partners.
¶81 Kolleen Seward has “no concerns” about H.O.’s recovery. RP at 174. Nevertheless, Seward recognizes H.O. as a risk for relapse if she does not build support groups.

Karen Schweigert

¶82 Karen Schweigert is a licensed attorney. In July 2011, the trial court appointed Schweigert as B.P.’s guardian ad litem. The court also later appointed Schweigert as the guardian ad litem for sister A.
¶83 Karen Schweigert observed the interaction between B.P. and H.O. when the two lived together in late 2011 and early 2012 at Isabella House, before H.O.’s relapse. The relationship was then “remarkable.” H.O. focused attention on B.P. H.O. nursed B.P., “which took an unbelievable amount of dedication and patience.” RP at 223. B.P. treated H.O. as the center of her universe. B.P. giggled.
*144¶84 Karen Schweigert believes termination of H.O.’s parental rights is in the best interest of B.P. Schweigert has not seen H.O. and B.P. together since visitation resumed in August 2013.

Amber Eggert

¶85 Amber Eggert is the case manager for H.O. at St. Margaret’s, the structured living facility where H.O. and A. lived at the time of trial. The two moved to St. Margaret’s on January 1, 2014. Eggert monitored H.O.’s compliance in the program and contacted other service providers. Pursuant to house rules, H.O. obeyed an 8:30 curfew, performed house chores, and supervised A. at all times. H.O. successfully underwent random urinalyses. H.O. has complied with St. Margaret’s program and rules.

H.O.

¶86 According to H.O., she received different and better treatment at Isabella House the second time. She now knows the hurt and confusion she caused B.P. and believes she is the best one to solve it. She recognizes the difficulty of caring for B.P., but insists that she is capable. According to H.O., the best place for B.P. is with her mom and sister.
¶87 At the time of trial, H.O. underwent outpatient treatment at Partners with Families and Children three times a week for two hours each time. She also underwent individual therapy with Sandra Gormon-Brown. She submitted to urinalyses four or five days a month. She attended life skills classes and a family unification program. She participated in self-help meetings at St. Margaret’s.
¶88 H.O. insisted, at trial, that she complied with the requirement to attend meetings with outside groups. St. Margaret’s initially believed otherwise. According to H.O., she went twice per week to a Celebrate Recovery church service but turned in only one slip. This misstep explained St. Margaret’s questioning of compliance. H.O. testified *145that she has many support persons, including her father, her aunt, a cousin, and church members.
¶89 H.O. testified at trial that she breastfed A. B.P. would then get jealous of her paying attention to A. H.O. testified that B.P. loves her sister, A. She wants to help with A. She is protective of A.’s things.
¶90 H.O. testified that, if she had been given more visitation with B.P., the two would have bonded further. B.P. now runs to H.O. when she is hurt. B.P. wants H.O. to arrange her hair. She sits on H.O.’s lap, and the two read together. According to H.O., she and B.P. enjoy an emotional relationship. B.P. now hugs and kisses H.O. B.P. expects protection and companionship from H.O. now that B.P. trusts H.O. B.P. calls H.O. “mama [H]” and her foster mother “mama [S].” RP at 375.
¶91 Understandably, H.O. desires B.P. to be with her sister, A. H.O. is grateful for B.P.’s relatives who served as foster parents and wishes B.P. to continue a relationship with them.
Trial Court Findings
¶92 When terminating the parental rights of H.O. to B.P, the trial court entered the following findings of fact, among others:
10. All court ordered services have been expressly and understandably offered or provided and all necessary services, reasonably available, capable of correcting parental deficiencies within the foreseeable future have been offered or provided including: chemical dependency inpatient treatment, outpatient treatment, [urinalysis/blood alcohol] monitoring, individual counseling, parenting assessment, parenting services including family preservation services and therapeutic visits with Ms. Eastep in part to address the mother child relationship. The services offered were those needed to remedy [H.O.’s] parental deficiencies. The Department established RCW 13.34-.180(l)(d) by clear cogent and convincing evidence.
Clerk’s Papers (CP) at 166.
*14613.... Substance abuse will be an issue that the mother has to address for the rest of her life.
CP at 167.
22. [H.O.] also had issues with her parental relationship with [B.P.]. [B.P.] was in foster care for the first two months of her life. She then was placed with her mother until she was 11 months old. Around 11 months is the age when a primary attachment is forming and solidifying. It was at this crucial developmental stage when [H.O.] relapsed and [B.P.] was removed from her mother’s care. [H.O.] then continued to use and was inconsistent in her visitation with [B.P.]. On October 31, 2012, the dependency court, on its own motion, suspended the mother’s contact pending further court order due to her lack of consistency in visiting and the harm it was doing to the child. During this time, [B.P.] was in her third placement in foster care. In November 2012, [B.P] was moved into her fourth placement, with paternal relatives.
CP at 169.
28. In November 2013, [H.O.] met with Carol Thomas and both of her children for the purpose of a parenting assessment. Ms. Thomas indicated that with attachment, the window to form a healthy attachment closes after the first year. Having a healthy attachment is critically important to an individual’s mental health. At the time of the assessment, Ms. Thomas observed no evidence of attachment or attachment formation between [B.P.] and [H.O.]. At the time there was only a developing social relationship, which Ms. Thomas expected given there had only been 7 recent visits between the mother and [B.P.], some of which were also attended by the infant A.
30. There is little likelihood that conditions will be remedied so that the child can be returned to the parent(s) in the near future. [H.O.] will have to deal with substance abuse issues for her entire life. She also still needed to address her mental health issues. The mother had been involved in services for nearly 3 years, and her relationship with [B.P.] was such that *147there was little likelihood [B.P.] could be returned to her mother in the near future.
CP at 170.
33. The court was concerned about what attachment services were offered to [H.O.]. However, the evidence was overwhelming that [B.P] was a child who was in her fourth placement. Her ability to attach was already compromised. The evidence was clear that to form an attachment you first had to have contact, then building a social relationship, then an emotional relationship, then an attachment. [B.P] was only at a social relationship with [H.O.] at the time of trial, the emotional relationship was just emerging. The court finds that the services necessary to build the type of relationship necessary to meet [B.P.’s] needs would take one year or more and that is too long.
CP at 171.
35.... [B.P] is a child in need of stability. At the time of trial, [B.P.] was at risk of an attachment disorder. These types of disorders cause learning issues, and social and emotional issues for children.
36. [B.P.’s] foreseeable future is now. [H.O.] is still at the beginning of her progress. Her sobriety is recent and she has not had any success living independently. Her parenting of her infant, A., looks positive, but that is likely because A. has never been out of [H.O.’s] care. The disruption in placement caused by [H.O.] by her relapse in 2012 cannot be ignored. The relationship between [H.O.] and [B.P.] is not comparable to her relationship with A. There is little likelihood that [B.P] could be returned to her mother in the foreseeable future. The Department has established RCW 13.34.180(l)(e) by clear[,] cogent[,] and convincing evidence.
37. Continuation of the parent-child relationship clearly diminishes the child’s prospects for early integration into a permanent and stable home. Continuation of [H.O.’s] relationship with [B.P] impedes her ability to be placed in a stable and permanent home. Without termination, the child remains in the limbo of foster care indefinitely.
*14838. [B.P.] is entitled to a family and permanency now. Continuing to visit with [H.O.] will prolong her anxiety and diminish their prospects for early integration into a stable and permanent home. [B.P] is at risk of developing an attachment disorder. In order to maintain [B.P.’s] mental health, she needs permanency now. The Department has established RCW 13.34-.180(l)(f) by clear[,] cogent[,] and convincing evidence.
39. [H.O.] clearly loves [B.P.] and wants to parent her. However, [B.P.] can no longer wait for [H.O.] to remedy her parental deficiencies.
40. It is in [B.P.’s] best interests to terminate the parent-child relationship. The Department established RCW 13.34.190 by a preponderance of the evidence.
41. The mother is currently unfit to parent [B.P.]. This element requires the court to determine if [H.O.] is able to meet [B.P.’s] needs. The evidence clearly indicates that she cannot. ... She does not understand [B.P.’s] needs for permanency or the risk she faces if she develops an attachment disorder. [H.O.] cannot claim that because A. is in her care, that she must be fit to parent. [B.P.’s] needs are different and her attachment issues are the result of her mother’s actions. . . . Thus, the Department has established that [H.O.] is currently unfit to parent.
CP at 172-73.
LAW AND ANALYSIS
¶93 I would reverse the termination of H.O.’s parental rights to B.P. on at least three, if not four, grounds. First, the State failed to prove that it provided all reasonable and necessary services to correct H.O.’s parental deficiencies. Second, the State failed to show that B.P. and H.O. cannot reunite within the near future. Third, the State likely failed to establish that termination of parental rights was in B.P.’s best interests. Fourth, the State fell short in proving B.P. is an unfit mother and thereby denied her constitutional rights by terminating her parental rights. I will address these grounds in such order.

*149
Necessary Services

¶94 Termination of parental rights is a two-step process. In re Welfare of C.B., 134 Wn. App. 942, 952, 143 P.3d 846 (2006). First, the State must show that six statutory requirements under RCW 13.34.180(1) are established by clear, cogent, and convincing evidence. RCW 13.34-.190(l)(a)(i). This means the State must show that the relevant ultimate facts in issue are “ ‘highly probable.’ ” In re Dependency of K.R., 128 Wn.2d 129, 141, 904 P.2d 1132 (1995) (internal quotation marks omitted) (quoting In re Welfare of Sego, 82 Wn.2d 736, 739, 513 P.2d 831 (1973)). Second, the State must show a termination order serves the best interests of the child. RCW 13.34.190(l)(b). The trial court must find by a preponderance of the evidence that termination is in the best interests of the child. In re Welfare of M.R.H., 145 Wn. App. 10, 24, 188 P.3d 510 (2008).
¶95 One of the six statutory requirements is the State’s provision of services needed to correct deficient parenting skills. When the State seeks to terminate a parent’s rights, it must show, in part, by clear, cogent, and convincing evidence:
(d) That the services ordered under RCW 13.34.136 have been expressly and understandably offered or provided and all necessary services, reasonably available, capable of correcting the parental deficiencies within the foreseeable future have been expressly and understandably offered or provided.
RCW 13.34.180(1) (emphasis added). To meet this statutory burden, the State must tailor the services it offers to meet each individual parent’s needs. In re Dependency of T.R., 108 Wn. App. 149, 161, 29 P.3d 1275 (2001). The State must provide all court-ordered and necessary services to the parent. In re Dependency of D.A., 124 Wn. App. 644, 651, 102 P.3d 847 (2004).
¶96 This dissent will repeatedly emphasize the undisputed facts and implied, if not express, finding of the trial *150court that H.O. is a fit parent for A. This apparent inconsistency begs the question: What is the difference between H.O.’s parenting of B.P. and H.O.’s parenting of A.? The trial court answered the question with its finding that A. has a parental attachment to H.O. missing in the relationship between H.O. and B.P. B.P. was not in her mother’s care at ten or eleven months of age and thus a strong bond never attached. The State argues B.P. is attached to her foster parents and needs to retain this attachment, although remarkably the foster parents did not care for B.P. until age sixteen months, after the age the State claims is critical for attachment.
¶97 The trial court’s answer to our question should not end the inquiry. No law demands that a parent lose rights to a child because of a lack of bonding, let alone a lack of intense bonding. Science may recognize the importance of bonding with a parent below the age of one, but science does not support a finding that bonding cannot occur at a later age. The state and federal constitutions do not permit the rending of a child from a parent because of a lack of bonding when the parent is not proved unfit.
¶98 Counselor Sandra Gormon-Brown testified that she is available to help form attachments between H.O. and B.P. State expert Carol Thomas also testified that she could provide services to help H.O. and B.P. form a bond and parent-child attachment. Thomas agreed she could assist H.O. and B.P. reintegrate. As a result of her assessment, Thomas recommended to DSHS increased contact between B.P. and H.O. with continuing services. Instead, the State sought termination of parental rights.
¶99 DSHS provided H.O. numerous services. Nevertheless, contrary to the assertion of the majority, the record is absent of any mention of DSHS providing attachment therapy for H.O. and B.P. The record is also absent of any facts or finding that attachment therapy would be worthless. The majority concludes that the mother and B.P. received services specifically tailored to their relationship. *151The majority does not identify the tailored services. The undisputed facts are that bonding therapy could have been given but was not. The majority writes that DSHS provided attachment services designed to help B.P. attach to any parent figure. The record is otherwise. Assuming such services were provided, they were not tailored to B.P. and H.O.
¶100 A controlling decision is In re Welfare of S.J., 162 Wn. App. 873, 256 P.3d 470 (2011). Because of its parallel facts, including witnesses and institutions, I discuss S.J. at length. If anything, DSHS established less cause to terminate H.O.’s parental rights than it established with regard to the mother in S.J. S.J.’s mother lacked the same bonding with the child that DSHS and the trial court consider crucial in H.O.’s relationship with B.P. Thus, S.J. dictates a reversal in this appeal. Rarely is a reported decision so similar, but yet we draw the opposite conclusion in this appeal. In fairness to the majority, Washington reports are replete with decisions regarding termination rights, and one can find support for any argument in one of the many cases. Nevertheless, S.J. is this division’s own recent opinion.
¶101 In In re Welfare of S.J., T.H. appealed the termination of her parental rights to her son, S.J. T.H. argued that the trial court erred in finding all necessary services had been offered or provided because DSHS failed to provide timely mental health services or sufficient attachment and bonding services. We agreed. T.H. gave birth to S.J. in November 2002. In April 2005, DSHS removed S.J. and his older half-brother from T.H.’s care due to allegations of unsanitary living conditions and drug use. Upon entry of a dependency, the trial court required T.H. to complete a substance abuse evaluation and treatment, submit to random urinalysis testing, complete a psychological evaluation, participate in mental health services, join a domestic violence victims’ program, participate in a parenting assessment, and establish a safe, clean, drug-free home. Between *152June 2005 and December 2005, T.H. was unsuccessfully treated at three inpatient treatment centers. T.H. discovered she was pregnant in January 2006. T.H. successfully completed an inpatient treatment program in February 2006. She planned for an outpatient program and arranged for posttreatment living at the Safe Harbor House and Maternity Home. In March 2006, T.H. participated in a psychological evaluation with Christine Guzzardo. Guzzardo diagnosed T.H. with bipolar disorder and borderline intellectual functioning. T.H. began individual counseling, actively participating in her sessions and improving her ability to identify symptoms of a bipolar episode and get the help she needed. In April 2006, T.H. began supervised visitation with S.J. at the YWCA. In May 2006, she transferred to the YWCA’s parenting education program. Despite making progress in her initially identified parental deficiencies, DSHS decided T.H. had not secured suitable housing or progressed in her relationship with S.J. In May 2006, DSHS petitioned to terminate T.H.’s parental rights.
¶102 During the pendency of the termination petition in S.J., T.H. successfully graduated from the drug treatment outpatient program. At trial, she explained she could have completed treatment sooner had her mental health issues been addressed at the same time. T.H. moved into the Safe Harbor House and Maternity Home as planned. T.H. had her other baby in August 2006. The baby remained in T.H.’s care. In November 2006, T.H. moved into St. Margaret’s women’s shelter in order to find housing allowing S.J. to live with her. While at St. Margaret’s, T.H. cared for her newborn.
¶103 In December 2006, T.H. and S.J. began therapeutic visitation with Carol Thomas. Thomas’ role was to help create a healthy parent-child relationship. T.H. faithfully kept the scheduled visitations and applied parenting suggestions. The therapeutic visitation continued until March 2007, just before trial, when the visits were suspended at Thomas’ urging due to the harmful impact of the visits on *153S.J. S.J.’s behavior toward T.H. grew resistant. Thomas theorized S.J. had detached from T.H. and had attached to his foster parents. S.J. clung to the foster parents when he arrived at visitation, and S.J. encountered stress after visits. At the termination trial, a family preservation therapist testified that she could provide attachment therapy and that T.H. had requested the therapy.
¶104 At trial in S.J., DSHS’ social worker testified that T.H. and S.J. lacked bonding. Nevertheless, he had not referred T.H. for bonding and attachment services, in part, because T.H. did not request the services and he wanted to save her time traveling on the bus. The social worker testified he supported the termination despite his recommendation that the newborn remain with T.H., because T.H. had failed to rectify her relationship with S.J. and because S.J. had been out of her care for one and a half years. The social worker opined that S.J. could not wait any longer for T.H. to remedy her parental deficiencies and that he needed stability.
¶105 At trial in S.J., the YWCA parent educator testified that S.J.’s behavior escalated during the visits. The parent educator opined that T.H. made no progress in her parenting of S.J. because she was unable to recognize S.J.’s emotional needs. Carol Thomas noted that T.H.’s attempts to provide behavior controls and to guide and direct S.J. were minimal and ineffective. She opined T.H. was unable to supply S.J. with emotional support, calm S.J., or initiate physical contact with S.J. without S.J. becoming angry. Thomas opined it was unlikely that a healthy relationship would develop in the near future due to S.J.’s entrenched perception of his mother and T.H.’s inability or unwillingness to parent S.J. effectively. The guardian ad litem testified S.J. encountered behavior problems including hitting, kicking, harming animals, destroying property, and other violent behavior. She stated that S.J. could not wait any longer for T.H. to remedy her parental deficiencies despite T.H.’s success and improvement. In its findings of fact, the *154trial court found that, despite numerous services, T.H. failed to repair her relationship with S.J. The trial court noted Carol Thomas’ testimony that T.H. was unlikely to perceive and cope with S.J.’s behavior problems in the near future.
¶106 On appeal in S.J., we reversed the termination of S.J.’s parental rights. We held that the trial court erred in finding all necessary services had been provided, despite recognizing that our review was limited to determining if substantial evidence supported the trial court’s findings of fact. We noted that the State failed to earlier integrate mental health services with chemical dependency services. Thus, DSHS failed to tailor T.H.’s services to her concurrent problems. More importantly, we noted that DSHS failed to provide necessary bonding and attachment services, even though the State contended that a lack of attachment and bonding prevented T.H. from caring for S.J. We rejected the State’s speculative argument that T.H. could not benefit from attachment and bonding services. The record showed T.H. applied the suggested parenting skills and attempted to control S.J.’s behavior but was met with unusually strong controlling and aggressive behavior from S.J. DSHS needed to work with S.J. to reduce this unusual behavior. T.H. did not possess the responsibility to counteract S.J.’s new controlling and aggressive behavior related to his detachment from T.H. during his bonding with the foster parents while in State care. To the contrary, DSHS held the responsibility to identify needed bonding services and to provide them, particularly when DSHS relied on the lack of bonding in advocating termination. The child’s bonding with foster parents was not an excuse for termination. The record showed T.H. maintained a relationship with her other child who did not exhibit S.J.’s unusual controlling and aggressive behaviors. Considering S.J.’s detachment from T.H. while in State care, placing the burden on T.H. to repair the detachment damage was fundamentally unfair. The trial court erred in finding that all necessary services had been provided.
*155¶107 In this appeal, the State blames H.O. for the termination of her parental rights because H.O. relapsed in substance abuse when B.P. was ten months old, a critical age for a parent and child to bond. The State seeks to distinguish our ruling in S.J. on this ground. Although T.H. also lost contact with S.J. at this critical age, the loss resulted from a relapse related to the State’s failure to provide mental health counseling with the chemical dependency assistance. Nevertheless, in this appeal, testimony shows that mental health counseling improved the second time H.O. underwent chemical dependency treatment at Isabella House. Still other reasons demand we follow S.J. in this appeal.
¶108 If one logically extended the State’s argument, the State should have terminated the parental rights at the time of H.O.’s relapse in May 2012 or at least withheld additional services from H.O. Upon the relapse, H.O. needed months to recover from substance abuse, and the services would not be complete before B.P. turned one year of age. Under the State’s theory, B.P. and H.O. could never have bonded because B.P. would not be within the care of H.O. as she approached one year of age. Under the State’s theory, services were useless upon H.O.’s relapse. Nevertheless, DSHS never told H.O. to stop attempting to improve herself so she could regain care of B.P. Instead the State teased H.O. and continued to provide services, albeit insufficient services, for another year and one-half. H.O. engaged in the services so that B.P. would be returned. All of the provided services met success. Under such circumstances, both the law and equity demand a return of B.P. to her mother.
¶109 According to the State, the first year is critical to bonding between the child and the parent. This lack of bonding is irreparable, at least when the child lives with foster parents. Therefore, under the State’s theory, a parent absent from her child’s first year of life is subject to automatic termination of parental rights. If the State’s *156position were accurate, the law would need changing. The law does not state that one who has little contact with a child before the child reaches one year of age must have rights terminated. The Washington statutory scheme makes no mention of even a presumption that the parent and child cannot form an attachment after the child turns one year of age.
¶110 A presumption that a parent and child cannot later bond also conflicts with principles of attachment theory as developed and explained by mental health practitioners. Commentators surveying relevant case law discovered that courts employ the terms “bonding” and “attachment” “in an all-or-nothing manner — either the child is bonded or attached or the child is not. They do not acknowledge the spectrum of intensity in relationships. From a neurodevelopmental point of view, the courts’ use of these terms is imprecise.” David E. Arredondo & Leonard P. Edwards, Attachment, Bonding, and Reciprocal Connectedness: Limitations of Attachment Theory in the Juvenile and Family Court, 2 J. Center for Families, Child. & Cts. 109,116 (2000). Commentators urge judges and attorneys to exercise caution when employing any concept “referring to human relatedness.” Arredondo & Edwards, supra, at 123.
¶111 Attachment is not a quantifiable trait, but rather a theory first developed in the 1940s. Attachment theory postulates “that young children attach to their parents, usually their mothers, and that their later functioning can be explained by the quality of this attachment.” Pamela S. Ludolph & Milfred D. Dale, Attachment in Child Custody: An Additive Factor, Not a Determinative One, 46 Fam. L.Q. 1, 2 (2012). For research purposes, theoreticians classify attachments into one of five categories: secure, insecureavoidant, insecure-resistant, ambivalent, or disorganized. Arredondo & Edwards, supra, at 110-11. Nevertheless, these “rigidly defined categories . . . are insufficiently subtle to describe in a forensic setting the rich and complex spectrum of dimensions of human interrelatedness.” Arredondo & Edwards, supra, at 111.
*157¶112 The limits to which a court should rely on attachment between the parent and child in a parental termination proceeding comes into focus when considering that only about 60 percent of surveyed American children demonstrate predominately secure attachment. Arredondo & Edwards, supra, at 110. Despite this lack of strong attachment, “ ‘[i]t would not seem sensible to regard 40 [percent] of infants as showing biologically abnormal development.’ ” Arredondo & Edwards, supra, at 110 (quoting Michael Rutter, Clinical Implications of Attachment Concepts: Retrospect and Prospect, in Attachment and Psychopathology 29 (Leslie Atkinson & Kenneth J. Zucker, eds. 1997)). Stated another way, while secure attachment is the ideal, it is by no means static and is one of several forms of attachment that children will develop over time. One court observed:
“It is usual for an infant to form more than one attachment even in the first years of life .... [T]he evidence does not necessarily suggest that it is essential or even optimal for mother and child to form an exclusive dyad. Indeed, a spreading of attachment relationship [s] over several figures may be healthy and may, under some circumstances, prove to be highly adaptive. In one sense, ‘multiple’ mothering is an insurance against separation disturbance.”
In re Interest of R.B.W., 192 Ill. App. 3d 477, 548 N.E.2d 1085, 1096-97, 139 Ill. Dec. 529 (1989) (first alteration in original) (internal quotation marks omitted).
¶113 As the commentators and the testimony of Lori Eastep and other providers demonstrate, the State’s position that H.O. missed her window of opportunity to form a secure attachment with B.P. is theoretically incorrect in addition to being legally insufficient to justify termination. The State could and should have offered attachment therapy to H.O. and B.P. as their providers recommended.
¶114 If I wrote the majority opinion, I would end here because the analysis regarding failure to provide necessary services would be sufficient to reverse the trial court’s order of termination. I continue with this dissent, however, to *158identify and ruminate on other grounds on which the order should be vacated. A dissent needs to employ all arrows in its minority quiver.

Remedy of Parental Deficiencies in Near Future

¶115 Another of the six statutory requirements for termination of parental rights is the parent’s failure to promptly remedy parental deficiencies. Under RCW 13.34-.180(l)(e), DSHS must show
[t]hat there is little likelihood that conditions will be remedied so that the child can be returned to the parent in the near future. A parent’s failure to substantially improve parental deficiencies within twelve months following entry of the dispositional order shall give rise to a rebuttable presumption that there is little likelihood that conditions will be remedied so that the child can be returned to the parent in the near future. The presumption shall not arise unless the petitioner makes a showing that all necessary services reasonably capable of correcting the parental deficiencies within the foreseeable future have been clearly offered or provided. In determining whether the conditions will be remedied the court may consider, but is not limited to, the following factors:
(i) Use of intoxicating or controlled substances so as to render the parent incapable of providing proper care for the child for extended periods of time or for periods of time that present a risk of imminent harm to the child, and documented unwillingness of the parent to receive and complete treatment or documented multiple failed treatment attempts;
(ii) Psychological incapacity or mental deficiency of the parent that is so severe and chronic as to render the parent incapable of providing proper care for the child for extended periods of time or for periods of time that present a risk of imminent harm to the child, and documented unwillingness of the parent to receive and complete treatment or documentation that there is no treatment that can render the parent capable of providing proper care for the child in the near future; or
(iii) Failure of the parent to have contact with the child for an extended period of time after the filing of the dependency *159petition if the parent was provided an opportunity to have a relationship with the child by the department or the court and received documented notice of the potential consequences of this failure, except that the actual inability of a parent to have visitation with the child including, but not limited to, mitigating circumstances such as a parent’s current or prior incarceration or service in the military does not in and of itself constitute failure to have contact with the child.
¶116 The “near future” is a key term in RCW 13.34-.180(l)(e). The parental deficiencies must be remedied such that the child may be returned to the parent in the “near future.” “Near future” is determined from the child’s point of view. In re Dependency of A.C., 123 Wn. App. 244, 249, 98 P.3d 89 (2004). What constitutes “near future” depends on the age of the child and the circumstances of the child’s placement. In re Dependency of T.L.G., 126 Wn. App. 181, 205, 108 P.3d 156 (2005). The cases support the proposition that the younger the child, the shorter is the “near future.” A matter of months for young children is not within the foreseeable future to determine if there is sufficient time for a parent to remedy his or her parental deficiency. In re Welfare of M.R.H., 145 Wn. App. at 28 (2008).
¶117 The focus of subsection (e) is “whether the identified deficiencies have been corrected.” M.R.H., 145 Wn. App. at 27. Even when evidence shows that the parent may eventually be capable of correcting parental deficiencies, termination remains appropriate when deficiencies will not be corrected within the foreseeable future. In re A.W., 53 Wn. App. 22, 32, 765 P.2d 307 (1988). If the State offers or provides all necessary services reasonably capable of correcting parental deficiencies within the foreseeable future, and the parent does not substantially improve within a year of the dependency order, a presumption arises that the State has established RCW 13.34.180(1)(e). In re Welfare of A.G., 155 Wn. App. 578, 590, 229 P.3d 935 (2010). Even if RCW 13.34.180(1)(e)’s rebuttable presumption applies, the State must convince the trial court of a high probability *160that the parent will not improve in the near future. In re Welfare of C.B., 134 Wn. App. at 956 (2006). Because a parent’s constitutional rights are implicated, the presumption shifts only the burden of production to the parent. C.B., 134 Wn. App. at 955.
¶ 118 Parents before the court in dependency proceedings rarely come without significant difficulties. In re Dependency of T.L.G., 126 Wn. App. at 203. Nonetheless, the paramount goal of child welfare legislation is to reunite the child with his or her legal parents, if reasonably possible. In re Dependency of K.N.J., 171 Wn.2d at 577.
¶119 A relevant decision is In re Welfare of C.B., 134 Wn. App. 942, 956, 143 P.3d 846 (2006). In C.B., this court reversed a parental termination order because the mother showed significant remediation by the time of trial. DSHS contended that the past behavior of the mother established the rebuttable presumption. The mother contended that she rebutted that presumption because she made substantial progress. The mother’s home had earlier been found unfit for children. Nevertheless, DSHS presented no testimony at the termination hearing that the mother’s home was unsafe. Although she was dilatory, the mother completed parenting classes. She was more dilatory in attending anger management classes, but was in attendance at the time of the termination trial.
¶] 120 In Welfare of C.B., the mother’s primary deficiency related to drug use. This court held that the mother met her burden to produce evidence of improvement because she completed her chemical dependency programs and presented evidence from her counselors and friends of a good prognosis. The mother’s only outstanding deficiency was anger management, for which she was enrolled to begin a class shortly after the termination hearing. DSHS presented no evidence that reunification would require more than one year. To the contrary, the only further treatment needed would end in four months.
*161¶121 Before trial, H.O. completed her chemical dependency training and mental health counseling. She addressed all of the parental deficiencies identified. Her mental health counselor found that her health had improved such that she could care for B.P. H.O. was sober for nine months at the time of trial. She cared for one child younger in age than B.P.
¶122 I recognize that returning B.P. to H.O. would create initial trauma to B.P. and witnesses expressed concern about this trauma. Nevertheless, Lori Eastep, the State’s primary expert and witness, could not identify any deficiency that H.O. encountered in parenting at the time of trial. Eastep held no safety concerns with H.O. caring for B.P. Eastep agreed that returning B.P. to H.O. could be a very positive thing for B.P. The State wanted Eastep to testify that B.P. could not be returned to H.O. Eastep refused. She instead noted consequences to B.P. of terminating H.O.’s rights. Eastep wanted continued contact between H.O. and B.P. This testimony undercuts the State’s position that allowing a relationship to continue between H.O. and B.P., with an ultimate goal of reunification, would cause permanent emotional damage to B.P., rather than temporary emotional pain. Arredondo & Edwards, supra, at 120.
¶123 In affirming the trial court’s finding that H.O. had not corrected parental deficiencies, the majority commits some factual errors. The majority claims that Lori Eastep testified that B.P. would never be able to form a real attachment to H.O. and forcing B.P. to do so would significantly injure B.P.’s mental health. Majority at 120. Eastep uttered no such testimony. As previously indicated, Eastep advocated a continuing relationship between H.O. and B.P.
¶124 The majority claims that services were offered to the mother without the desired effect. The majority does not identity the services provided without success. To the contrary, the services improved H.O.’s mental health and rendered her sober.
*162¶125 When affirming the trial court’s decision, the majority ignores the significance of H.O.’s successful parenting of A. The majority mentions the existence of A. in only two sentences near the end of the opinion.
¶126 The trial court and the majority worry about H.O. relapsing in substance abuse. Although I share in this disquietude, this worry cannot suffice for termination of parental rights. Otherwise, no alcoholic or drug abuser could ever have his or her children returned. A sober alcoholic or sober drug addict struggles to abstain during the rest of her life. Chemical dependency and a potential relapse were not sufficient in S.J. to terminate the parent’s rights, and it is not sufficient to terminate H.O.’s rights to B.P.

B.P.’s Best Interest

¶127 The second step in the State’s burden in a parental termination case involves proving by a preponderance of evidence that termination is in the child’s best interest. RCW 13.34.190(l)(b). As noted in In re Welfare of A.B.:
By virtue of RCW 13.34.180(1) and RCW 13.34.190, a Washington court uses a two-step process when deciding whether to terminate the right of a parent to relate to his or her natural child. The first step focuses on the adequacy of the parents and must be proved by clear, cogent, and convincing evidence. The second step focuses on the child’s best interests and need be proved by only a preponderance of the evidence. Only if the first step is satisfied may the court reach the second.
168 Wn.2d 908, 911, 232 P.3d 1104 (2010) (footnotes omitted). No specific factors are involved in a best interest determination, and each case must be decided on its own facts and circumstances. In re Welfare of M.R.H., 145 Wn. App. at 28 (2008).
¶128 The emptiest element of parental termination cases is the “best interest” component. The term “best interest” is a vague construct. Its overuse renders the term *163meaningless. See John Thomas Halloran, Families First: Reframing Parental Rights as Familial Rights in Termination of Parental Rights Proceedings, 18 U.C. Davis J. Juv. L. & Pol’y 51, 76-77 (2014). “[N]umerous critics have objected to the best interests determination claiming that it ‘allows the judge to import his personal values . . . and leaves considerable scope for class bias.’ ” Jennifer Ayres Hand, Note, Preventing Undue Terminations: A Critical Evaluation of the Length-of-Time-Out-of-Custody Ground for Termination of Parental Rights, 71 N.Y.U. L. Rev. 1251, 1275 (1996) (quoting Robert H. Mnookin, Foster Care — In Whose Best Interest?, 43 Harv. Educ. Rev. 599, 619 (1973)).
¶129 I recognize that many witnesses, on whom the trial court relied, testified that termination of B.P.’s relationship with H.O. was in B.P.’s best interest. Therefore, I will not focus on this element of the termination process. I observe, however, some telling testimony of the experts. Lori Eastep saw B.P. and H.O. interact as much as any other witness. The State asked Eastep if termination of the parental-child relationship served B.P.’s best interest. The State did not receive the desired response. Eastep stated H.O.’s retaining parental rights was in B.P.’s best interest. The exchange went:
Q. So at this time do you have an opinion about whether termination is in [B.P.’s] best interest?
A. I think permanency is in [B.P.’s] best interest. This may not be the best answer, but I had suggested a guardianship. That’s what I thought was in [B.P.’s] best interest was for [H.O.] to retain her parental rights and be involved with her child, but that [B.P.] remain with her current placement because she is attached to them and is doing very well there.
RP at 85.
¶130 Amanda Clemons testified she does not believe it is in B.P.’s best interests to have another disruption in care. She did not directly testify that termination of parental rights was in B.P.’s best interests. Clemons never interacted with H.O. and B.P.
*164¶131 Guardian ad litem Karen Schweigert lacks the qualifications that other witnesses held. She testified termination of H.O.’s parental rights is in B.P.’s best interests. Nevertheless, Schweigert had not seen H.O. and B.P. together since visits resumed in August 2013. Her concerns about H.O.’s decision-making arose from information she received from others, not from direct observations.
¶132 Marcey Monohan testified termination of H.O.’s parental rights is in B.P.’s best interests. Nevertheless, she acknowledged she did not observe the therapeutic visits between H.O. and B.P. conducted by Lori Eastep. Practitioners consider such observations to be crucial in order to render a qualified, professional opinion as a mental health expert. Arredondo & Edwards, supra, at 121.
¶133 The parties and the majority ignore that severing ties between B.P. and H.O. also terminates the companionship of two sisters only one year apart in age. One of the joys of life is the relationship with one’s siblings. An only child often regrets the lack of a brother or sister. The sibling relationship generally continues well beyond the death of the parent. “Adults who tend to see the best interest of the child from their own perspective sometimes overlook the importance of sibling relationships in both the short and long term.” Arredondo & Edwards, supra, at 122.

Constitutional Right To Parent

¶134 Even if we assume the State proved all elements of the Washington statutory scheme for termination, including the element of the best interests of B.P, the trial court erred in terminating the parent-child relationship. Although the trial court found that H.O. is an unfit parent, this finding is not supported by the record. This finding contradicts the fact that H.O. successfully parents A. Absent a showing of parental unfitness by clear and convincing evidence, a State may not terminate a parent’s right to care of her child regardless of the State’s parental termina*165tion statutes. The State did not even prove unfitness of H.O. by a preponderance of the evidence.
¶135 Both the United States and Washington Constitutions recognize a parent’s fundamental liberty interest in care and custody of her children. U.S. Const, amends. V, XIV; Wash. Const, art. I, § 3; Santosky v. Kramer, 455 U.S. 745, 753,102 S. Ct. 1388, 71 L. Ed. 2d 599 (1982); In re Custody of Smith, 137 Wn.2d 1, 27, 969 P.2d 21 (1998). The fundamental liberty interest of natural parents in the care, custody, and management of their child does not evaporate simply because they have not been model parents or have lost temporary custody of their child to the State. Santosky v. Kramer, 455 U.S. at 753. Even when blood relationships are strained, parents retain a vital interest in preventing the irretrievable destruction of their family life. Santosky v. Kramer, 455 U.S. at 753. The child also has an interest in preventing the erroneous termination of its relationship with its natural parents. Santosky, 455 U.S. at 765. The concept that all children are wards of the State and that the State and its agencies have an unhampered right to determine what is best for the child belongs to a repudiated political and moral philosophy foreign and repugnant to American institutions. In re Welfare of Warren, 40 Wn.2d 342, 343, 243 P.2d 632 (1952).
¶136 Courts undertake a grave responsibility when they deprive parents of the care, custody, and control of their natural children. In re Welfare of Sego, 82 Wn.2d at 738 (1973). Therefore, terminating parental rights is one of the most severe of state actions and implicates fundamental interests. In re Welfare of J.M., 130 Wn. App. 912, 921, 125 P.3d 245 (2005).
¶137 The six elements of parental termination cases, found in RCW 13.34.180 and .190, address, in part, whether a parent is unfit, but the elements are not conclusive or exclusive. Even if the State establishes the termination factors in RCW 13.34.180(1), the trial court may not terminate the rights of a currently fit parent. In re Welfare of *166A.B., 168 Wn.2d at 919-20 (2010); In re Welfare of AG., 160 Wn. App. 841, 845, 248 P.3d 611 (2011); In re Welfare of Shantay C.J., 121 Wn. App. 926, 936, 91 P.3d 909 (2004); Santosky, 455 U.S. at 760. Termination of the parent-child relationship must be based on current parental unfitness. In re Dependency of T.L.G., 126 Wn. App. at 203 (2005). Identifying parenting deficiencies is not the equivalent of proving parental unfitness. In re Dependency of Schermer, 161 Wn.2d 927, 943, 169 P.3d 452 (2007).
¶138 A finding of current unfitness requires more than the determination that DSHS proved by a preponderance of the evidence that a parenting deficiency exists. The due process clause demands the State establish unfitness by clear, cogent, and convincing evidence. In re Welfare of A.B., 168 Wn.2d at 920; In re A.W., 53 Wn. App. at 29 (1988). When the evidence is insufficient to support a finding that the mother of a child is currently deficient, the trial court cannot make such a finding, and, without such a finding, the trial court cannot terminate the mother’s relationship with her child. In re Welfare of A.B., 168 Wn.2d at 920; In re Welfare of C.B., 134 Wn. App. 942, 959, 143 P.3d 846 (2006). When the evidence is insufficient to support a finding that the father is currently deficient at the time of trial, termination is improper even if the evidence shows that the father is deficient at an earlier time. In re Welfare of A.B., 168 Wn.2d at 920; In re Welfare of Churape, 43 Wn. App. 634, 638, 719 P.2d 127 (1986).
¶139 RCW 13.34.020 reads that the child’s rights and needs prevail, but the State ignores other portions of the statute. The first two sentences of RCW 13.34.020 read:
The legislature declares that the family unit is a fundamental resource of American life which should be nurtured. Toward the continuance of this principle, the legislature declares that the family unit should remain intact unless a child’s right to conditions of basic nurture, health, or safety is jeopardized.
¶140 The trial court erred by finding H.O. was currently unfit to parent B.P. Lori Eastep testified she does not have *167any safety concerns when H.O. and B.P. are together. Eastep could not identify any problem in H.O.’s parenting. The fact that H.O. cared for A. established the contrary. All witnesses who observed A. were impressed with A.’s development, if not H.O.’s mothering of A. Eastep described A. as “a very healthy, happy little girl.” RP at 73. Marcey Monohan testified that as long as H.O. remains clean and sober, she has no concern regarding H.O.’s ability to meet A.’s needs. Since B.P. can receive basic nurture, health, and safety from H.O., ROW 13.34.020 demands the return of B.P. to H.O.
¶141 The State’s primary concern is B.P.’s lack of attachment to H.O. The fact children have been in foster homes and have developed ties to their foster parents cannot be the controlling consideration. In re Welfare of Churape, 43 Wn. App. at 639 (1986). In re Welfare of S.J., 162 Wn. App. 873, 256 P.3d 470 (2011) established that a lack of attachment to the child does not render a parent unfit. In S.J., we also held that the termination order violated T.H.’s constitutional rights to parent her child. The record lacked a showing that T.H. was unfit to parent.
¶142 In re Welfare of A.B., 168 Wn.2d 908, 919, 232 P.3d 1104 (2010) is also parallel. The trial court found little likelihood that conditions will be remedied so that the child could be returned to or placed with her father in the near future. Despite the father’s efforts to render visitations meaningful, he failed to establish a “close attachment” with his daughter. The trial court found this lack of bonding profound and intractable and attributed it to subtle changes in the child’s relationship with her caretaker. The state Supreme Court reversed the termination because of the lack of a finding that the father was currently an unfit parent.
¶143 Foreign jurisdictions have rejected the argument that a child should not be returned to a natural parent because the child has emotionally attached to foster parents. Although these jurisdictions rendered decisions in *168other contexts, the courts’ persuasive reasoning establishes that termination of H.O.’s parental rights constitutes a violation of the due process clause. The courts’ analysis of expert testimony on childhood bonding is also instructive.
¶144 In In re B.B.M., 291 S.W.3d 463 (Tex. App. 2009), Shawn M. challenged the trial court’s order appointing two nonparents as managing conservators or guardians of his son. The father argued that the evidence did not support the jury’s finding that appointing him as managing conservator would significantly impair the child’s physical health or emotional development. The appeals court agreed and remanded for a new trial.
¶145 B.B.M. was the biological child of Shawn M. Shawn M. separated from the mother before B.B.M.’s birth. Without Shawn M.’s approval, the mother permitted adoption of B.B.M. by Travis and Sabra Hess. An adoption coordinator told the Hesses that the father of B.B.M. consented to the adoption, and the Hesses took B.B.M. from his birthplace in Dallas to Idaho. The adopting agency later brought action to terminate the parental rights of Shawn M. Shawn M. counterpetitioned to establish his paternity, and the Hesses intervened to request termination of Shawn M.’s parental rights or, in the alternative, to grant them conservatorship over B.B.M. The trial court entered an order confirming the jury’s verdict that refused to terminate Shawn M.’s parental rights, but granted the Hesses conservatorship over B.B.M.
¶146 The Texas law on childhood conservatorship echoes Washington law on termination of parental rights. To gain conservatorship over the child, the nonparent must prove by a preponderance of the evidence that appointment of the parent as managing conservator significantly impairs the child’s physical health or emotional development. Evidence that a nonparent would be a better custodian of the child was inadequate to meet this burden. The Hesses relied on evidence of the impairment of B.B.M.’s emotional development resulting from his removal from their home. The *169appellate court responded that the proper focus was on whether the placement of the child with the natural parent would significantly impair the child’s physical health or emotional development. The court answered that the negative effect on the child caused by his separation from nonparents is not sufficient to deny a natural parent managing conservatorship because of the parent’s fundamental liberty interest in the care, custody, and management of his child.
¶147 In B.B.M., the Hesses presented the expert testimony of Dr. Beth Bontempo, a psychologist, who conducted a “bonding and attachment assessment.” Bontempo stated that she could “hypothesize based on attachment theory’ that the child at issue would experience a breach of trust, broken attachment, and a sense of abandonment if taken from the Hesses. In re B.B.M., 291 S.W.3d at 468. Bontempo conceded, however, the difficulty in predicting the future of a child. The Texas appellate court relied on the rule that a mere potential threat, as opposed to evidence of actual harm to the child’s emotional development, was insufficient to deny a natural father the right to raise his own son. Although Shawn M. did not have the difficult history that H.O. has, B.B.M. illustrates that the State may not terminate parental rights based on a lack of attachment between the child and the parent. The Texas court noted that the rights of a natural parent are essential and far more precious than any property right.
¶148 In re Guardianship of Ashleigh R., 2002-NMCA-103,132 N.M. 772, 55 P.3d 984 has an outcome similar to In re B.B.M. A mother appealed from a judgment appointing the grandmother as guardian for her two daughters. The mother argued that the trial court lacked authority under the New Mexico Probate Code to appoint guardians for the children when she retained the right to custody. She also argued that the trial court should have granted her custody of her daughters in the absence of an express finding that she was an unfit parent. The appeals court agreed and held *170that the trial court could not deny the mother custody without an express finding that she was unfit.
¶ 149 In Ashleigh R., the two children assumed residency with their maternal grandmother when the mother and father experienced marital difficulties. When the marriage ended in divorce, the mother joined the grandmother and the two girls. For the next two years, the mother moved in and out of the house, sometimes taking the girls with her but usually leaving them in the care of the grandmother. When the mother demanded return of the daughters, the grandmother filed a guardianship action.
¶150 The New Mexico court in Ashleigh R. applied the rule that the trial court must ordinarily make an express finding that the parent is unfit before denying the parent custody. The court recognized the difficulties involved for children who are removed from stable, loving homes and separated from people who have acted as psychological parents. After a prolonged separation, the biological parent, though not unfit, may be incapable of reestablishing the necessary parental bond with the child. Nevertheless, the parent still may regain custody unless the court finds parental unfitness or extraordinary circumstances. The court is not free to weigh the best interests of the child. The parent does not forgo the right to custody of a child by the child entering the custody of another when the parent needs assistance. Unstable or inadequate parents can turn their lives around and become suitable custodians for their children. The fundamental liberty interest of natural parents in the care, custody, and management of their child does not evaporate simply because they have not been model parents or have lost temporary custody of their child to the State.
¶151 In Ashleigh R., the grandparents testified that the girls did not want to live with their mother and experienced nightmares and other signs of emotional stress when they visited her. The appeals court answered that the psychological harm from the transfer of custody cannot be pre*171sumed, but must be proved by those who seek to deny custody to the parent. Relying on a text on attachment and bonding, the court observed that commentators warn against overemphasizing potential psychological harm. The court noted that any transition is likely to cause some stress but not necessarily long-term psychological damage.
¶152 In In re Guardianship of J.C., 129 N.J. 1, 608 A.2d 1312 (1992), the court reversed a trial court’s ruling terminating parental rights of a mother to three children, despite the children bonding with foster parents. The mother had a long history of homelessness, domestic abuse, and substance abuse. The children remained in foster care for five years. The trial court ruled that the mother’s parental rights should be terminated, while emphasizing the psychological harm that would result from breaking the bonds that each child had formed with foster caretakers. The trial court blamed the mother for her inability to plan for their future and her failure to rehabilitate herself. One child was emotionally disturbed as a result of the conduct of her mother. As in this appeal, the State presented a parade of expert witnesses at trial who testified to the bonding of the children with foster parents and the harm caused by reunification with the mother. The witnesses echoed the opinion that severing of parental ties would be in the best interest of the children. The mother presented testimony from her chemical dependency counselor that she completed treatment and was sober. Nevertheless, the trial court expressed concern, in his findings, that the mother would relapse.
¶153 When reversing the trial court in In re Guardianship of J. C., the Garden State court noted that the law reflects a strong societal bent in favor of the integrity of the natural family. Parents have a constitutional, fundamental liberty interest in raising their biological children, even if those children have been placed in foster care. Termination of parental rights permanently cuts off the relationship between children and their biological parents. New forms of *172state action are both so severe and so irreversible. To show that the child has a strong relationship with the foster parents or might be better off if left in their custody is not enough. The State must prove by clear and convincing evidence that separating the child from his or her foster parents would cause serious and enduring emotional or psychological harm.
¶154 The New Jersey court, in In re Guardianship of J.C., reviewed psychological literature on childhood attachment. The court noted competing psychological theories of the effects of parental bonding. Some psychologists hold that change under the right circumstances can play a positive role in children’s development. Although natural parents can be a disruptive influence for children who have been adopted, some commentators and psychologists believe that eliminating the natural parents from the children’s lives and memory is impossible and therefore wrong. Scholars suggest that courts rely too often on theories of parental bonding to keep children in foster care rather than return them to their parents. In addition, the uncritical use of bonding theory can tilt the process in favor of the State and its social workers and foster parents and be misused to determine only which set of parents is optimum or “better” in some vague social sense, rather than capable of rearing the child without serious harm. The court questioned whether social workers are qualified to express opinions concerning psychological bonding and the harmful consequences to the children from its disruption. The New Jersey court discounted, if not rejected, testimony from experts who had not conducted a formal bonding study. In the final analysis, the court concluded that there was not clear and convincing evidence to support the determination to terminate the mother’s parental rights. The court remanded for further testimony and analysis.
¶155 In this appeal, no psychologist testified to an attachment disorder suffered by B.P. No psychologist testified to permanent and serious harm to B.P. if she returns to *173her mother. All agreed that H.O. is parenting a happy, well-adjusted A.
¶156 By my dissent, I do not suggest that DSHS must relinquish B.P. to H.O. for the rest of B.P.’s minority. I only advocate the vacation of the termination order. Although B.P. should return to her mother, the dependency should remain for a reasonable period of time to ensure that H.O. remains sober and capable of caring for B.P.
Review granted at 184 Wn.2d 1039 (2016).